Citation Nr: 1546387	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  04-43 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) at the housebound rate from January 1, 2007 to April 22, 2008.

2.  Entitlement to special monthly compensation (SMC) at the housebound rate from April 23, 2008.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to June 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision issued by the RO.  In August 2006, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In July 2014, the United States Court of Appeals for Veterans Claims (Court) vacated the July 2013 Board decision only to the extent that the Board did not consider the reasonably raised issue of entitlement to Special Monthly Compensation (SMC) based on housebound criteria.  The Court remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).  

In February 2015, the Board directed VA to obtain additional VA opinions regarding the Veteran's remaining appeal.  This development was completed and the case was returned to the Board.  The issue of entitlement to special monthly compensation (SMC) at the housebound rate from January 1, 2007 to April 22, 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From April 23, 2008, the combined evaluation of the lumbar spine associated disabilities of a common etiology is 60 percent and there is evidence that these conditions alone render the Veteran individually unemployable.  
2.  Effectively since April 23, 2008, the Veteran met the criteria for a TDIU (total disability rating due to individual unemployability) based on the limitations from his chronic lumbosacral strain, facet syndrome, bilateral lower extremity radiculopathy, and a neurogenic bladder disorder and also had an additional service-connected disabilities independently ratable at 60 percent.


CONCLUSION OF LAW

Since April 23, 2008, the criteria are met for entitlement to SMC at the housebound rate.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015); Bradley v. Peake, 22 Vet. App. 280 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a)(2015).  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: Disabilities resulting from common etiology or a single accident.  38 C.F.R. § 4.16(a)(2) (2015).  

Since April 23, 2008, the Veteran's lumbar spine associated disabilities are: chronic lumbosacral strain, facet syndrome, rated at 20 percent, bilateral lower extremity radiculopathy, rated at 10 percent for the right and left legs, and a neurogenic bladder disorder, rated at 40 percent.  The combined evaluation of these disabilities of a common etiology is 60 percent.  From January 1, 2007 to April 22, 2008, the combined disability rating of these lumbar spine associated disabilities is 40 percent.  

SMC at the housebound rate is warranted if the veteran has a service-connected disability rated as total, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or, (2) by reason of such veteran's service-connected disability or disabilities, is permanently housebound.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C. § 1114(s); C.F.R. § 3.350(i).

As emphasized by the Court, 38 U.S.C. § 1114(s) permits that a TDIU based on a single disability can satisfy the statutory requirement of a total rating.  Bradley v. Peake, 22 Vet.App. 280, 291-94 (2008).  The Bradley Court reasoned that it might therefore benefit the Veteran to obtain or retain a TDIU even where a 100 percent schedular evaluation is already in effect.

In February 2015, the Board directed VA to obtain additional VA opinions regarding the Veteran's remaining appeal.

A July 2015 VA opinion notes that the Veteran's service-connected lumbar spine disability alone serves as the basis of the Veteran's current TDIU rating and precludes him from obtaining and retaining substantially gainful employment consistent with work and education background.

From April 23, 2008, the combined evaluation of the lumbar spine associated disabilities of a common etiology is 60 percent and there is evidence that these conditions alone render the Veteran individually unemployable.  The Veteran has additional service-connected disabilities independently ratable at 60 percent.  The Veteran is service connected for chronic sinusitis, rated at 50 percent disabling, chronic anxiety rated as 30 percent disabling.  Only considering these two disability evaluations, the Veteran has a combined disability rating of 70 percent.  Therefore, the veteran has a service-connected disability rated as total (lumbar spine associated disabilities), and has additional service-connected disabilities independently ratable at 60 percent.  38 U.S.C. § 1114(s) (West 2014); C.F.R. § 3.350(i) (2015).


ORDER

From April 23, 2008, special monthly compensation (SMC) at the housebound rate is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Court has held that the Board has no power to award a TDIU on the basis of 38 C.F.R. § 4.16(b)  in the first instance without ensuring that the claim is referred to VA's Director of Compensation for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).

While the Board does not have the power to award a TDIU on an extraschedular basis in the first instance in the absence of a referral to VA's Director of Compensation and Pension, and there was no such referral in this case, the Board will consider whether a remand for such referral is warranted.  

A July 2015 VA opinion notes that the Veteran's service-connected lumbar spine disability alone serves as the basis of the Veteran's current TDIU rating and precludes him from obtaining and retaining substantially gainful employment consistent with work and education background.  Further, a February 2011 Department of Labor work capacity evaluation notes that the Veteran's low back pain and radiculopathy, in combination with this neck pain renders him unable to work.  

On this record, the Board finds that there is a basis to warrant referral of the claim to the Director, Compensation Service for extraschedular consideration.  Bowling, 15 Vet. App. 1 (2001).

The Court stated that VA's duty to assist may require a medical opinion addressing whether a single service-connected disability serves as the basis of the Veteran's TDIU rating.  As noted above, from January 1, 2007 to April 22, 2008, the combined disability rating of the lumbar spine associated disabilities is 40 percent.    The Board finds that an additional opinion regarding the period during which the Veteran does not meet the schedular requirement for TDIU based on the lumbar spine and associated disabilities is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Request the examiner who performed the July 2015 VA examination to provide an opinion on whether the Veteran's chronic lumbosacral strain, facet syndrome and bilateral lower extremity radiculopathy precludes him from obtaining and retaining substantially gainful employment consistent with work and education background for the period of January 1, 2007 to April 22, 2008.

2.  Refer the issue of TDIU from January 1, 2007 to April 22, 2008 based on lumbar spine associated disabilities for extra-schedular consideration under 38 C.F.R. § 4.16.

3.  Thereafter, re-adjudicate and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


